Citation Nr: 1800390	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  10-24 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision that, in pertinent part, denied service connection for disabilities of the lumbar spine, cervical spine, and bilateral hip.  The Veteran timely appealed.

In November 2012, the Veteran testified during a hearing before the undersigned at the RO.  In August 2014 and in February 2017, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  A lumbar spine disability is not shown to be casually or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of service discharge.

2.  A cervical spine disability is not shown to be casually or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of service discharge.

3.  The Veteran does not have a bilateral hip disability that has been diagnosed during the appeal period.



CONCLUSIONS OF LAW

1.  Disabilities of the lumbar spine were not incurred in active service; and arthritis of the lumbar spine may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  Disabilities of the cervical spine were not incurred in active service; and arthritis of the cervical spine may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  A bilateral hip disability was not incurred in active service; and arthritis of bilateral hip may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. Reports of VA examinations in connection with the claims on appeal are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In its November 2017 Informal Hearing Presentation, the Veteran's representative argued that there was not substantial compliance with the Board's previous remand as the March 2017 VA examinations were conducted by a primary care physician rather than orthopedic physician.  In its February 2017 remand, the Board instructed that the Veteran be scheduled for a VA orthopedic examination for the purpose of ascertaining the nature and etiology of his claimed back, neck and hip disabilities.  The March 2017 VA cervical spine, thoracolumbar spine and hip Disability Benefits Questionnaires (DBQs) were completed by a primary care physician.  Contrary to the assertions of the Veteran's representative, the Board's February 2017 remand did not instruct that a particular examiner or physician conduct the examination or provide the opinion but rather referred to the type of examination to be conducted by an examiner.  The Veteran's representative has not alleged that the March 2017 VA examiner-as a primary care physician-was not competent to render an etiology opinion nor have they alleged that the examination or etiology opinion were inadequate for reasons other than it was conducted by a primary care physician.  Moreover, the Veteran's representative has not explained why cervical spine, thoracolumbar spine and hip DBQs examinations did not constitute an orthopedic examination.  The Board notes that substantial compliance, not perfect compliance, is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  This argument is therefore without merit.

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic and a presumptive disease.  See 38 U.S.C. § 1101.

The Veteran seeks service connection for disabilities of the lumbar spine, cervical spine, and bilateral hip-to include arthritis-which he believes had their onset in active service and are attributed to an in-service injury.  Specifically, he contends that he was in a jeep that rolled over, and that he was taken to Vicenza Army Base Hospital in Italy for about one week.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Clinical evaluation at the time of the Veteran's enlistment examination in June 1963 reveals a normal spine.  Complaints, treatment, or diagnosis of disabilities of the lumbar spine, cervical spine, and bilateral hip are not documented in active service.  Clinical evaluation at the time of the Veteran's separation examination in March 1966 reveals a normal spine.

Private records show that the Veteran was involved in a motor vehicle accident nearly two decades later in May 1986.  Records at the time include clinical diagnoses of internal derangement of low back and lower extremity pain, and acute cervical sprain.  There also is evidence of chronic cervical discogenic disease and cervical spondylosis on X-ray studies. Computerized axial tomography in May 1986 reveals bulging discs at L4-L5 and at L5-S1.

In this case, the Board finds that the evidence is against a finding that arthritis of the lumbar spine, cervical spine, and bilateral hip was incurred in active service or within the first year after separation. In particular, the normal findings in service treatment records establish that arthritis was not "noted" at any time during active service; and that arthritis of the lumbar spine and cervical spine subsequently was identified long after service.  The Veteran's report of in-service onset and continuity since a jeep rollover is inconsistent with the normal separation examination which included normal findings of the spine. Clearly, the Veteran did not have characteristic manifestations sufficient to identify the disease entity during service or within one year.  38 C.F.R. § 3.303.

Thus, his statement regarding the onset and continuity of arthritis of the lumbar spine, cervical spine, and bilateral hip since service lacks credibility.

To the contrary, the preponderance of the evidence of record supports a finding of currently recurring symptoms of back and neck pain following a motor vehicle accident post-service in May 1986.  In this regard, Social Security records, dated in April 1998, include findings of osteoarthritis of the neck and back with L5-S1 radiculopathy; and indicate that the Veteran reported that his neck and back have continually bothered him since he was involved in a motor vehicle accident in May 1986.  In July 1996, the Veteran's treating physician indicated that the Veteran had chronic neck and back pain since 1986, following a motor vehicle accident.  VA records show X-ray evidence of minimal localized degenerative joint disease of the lumbar spine and moderate spondylosis of the cervical spine in April 2001.

In November 2012, the Veteran testified that he was in a jeep accident in 1965 in active service.  He testified that he was a duty driver and went down to the motor pool to refuel the jeep.  He testified that there was gravel there, and that the jeep slid on the gravel and rolled over.  He also testified that he was hospitalized, and received traction and medication for about one week.  The Veteran testified that after his discharge from active service, he sought treatment from a VA facility in the Bronx in 1966.

Following the Board's February 2017 remand, VA attempted to obtain archived copies of all of the Veteran's inpatient treatment records during his tour of duty in Italy; and attempted to obtain any VA treatment records, dated in 1966, from the Bronx VAMC.  In March 2017, VA received a response through the Personnel Information Exchange System (PIES) that the index of retired records at the National Personnel Records Center (NPRC) did not list the requested records; and in February 2017, the Bronx VAMC responded that the Veteran's treatment records dated in 1966 do not exist.

The report of a March 2017 VA examination reveals that the Veteran was diagnosed with degenerative disc disease of the lumbar spine and with degenerative disc disease of the cervical spine.  The examiner described a history of chronic low back pain and chronic neck pain; and noted MRI findings of moderately advanced multilevel degenerative disc changes of the lumbar spine with grade 1 anterolisthesis L5 on S1, and multilevel degenerative disc disease of the cervical spine and spondylosis.

Following examination in March 2017, the examiner opined that the disabilities of the lumbar spine and cervical spine were less likely than not incurred in or caused by in-service injury, event, or illness.  In support of the opinion, the March 2017 examiner reasoned that service treatment records were silent of any lumbar problems and of any neck problems, and there was no other medical documentation of lumbar conditions or neck conditions until the 1986 motor vehicle accident with back and neck injuries.  The March 2017 examiner also noted that the Veteran has had back problems and neck problems since then.

Here, the Veteran is competent to testify as to symptoms he has experienced that are capable of lay observation, such as lumbar pain and neck pain.  However, the lay evidence must be compared with the medical evidence, which shows no link between current disabilities of the lumbar spine and cervical spine and any in-service injury.  The VA examiner explained that there were neither lumbar problems nor neck problems noted in active service.  In this case, there is no reliable evidence linking the Veteran's disabilities of the lumbar spine and cervical spine to disease or injury in active service.  To the extent that there was a jeep rollover incident in active service, it has not produced chronic residuals. The Board finds the medical evidence to be far more probative and more credible than the lay evidence.  

Moreover, the Veteran's statements are outweighed by the March 2017 VA examiner who found no link between current disabilities of the lumbar spine and cervical spine, and active service.  The March 2017 VA examiner's opinion is more probative because it is based on a review of the Veteran's medical history and is supported by the evidence of record.

With regard to a bilateral hip disability, the March 2017 VA examiner found that the Veteran did not have a bilateral hip disability; and noted that service treatment records were silent for any hip problems, and that there are neither X-rays nor any medical documentation of treatment or complaints of bilateral hip disability.

The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As post-service records fail to reveal any diagnosis for the Veteran's allegations of chronic hip pain, service connection cannot be granted.    

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for disabilities of the lumbar spine, cervical spine, and bilateral hip.  On these matters, the preponderance of the evidence is against the claims; the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Service connection for a lumbar spine disability, to include arthritis, is denied.

Service connection for a cervical spine disability, to include arthritis, is denied.

Service connection for a bilateral hip disability, to include arthritis, is denied.



____________________________________________
K.  OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


